DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4, 5, 7, 8, 10 and 11 are pending.
Claims 1, 2, 4, 5, 7, 8, 10 and 11 are rejected.
Claims 3, 6, 9 and 12 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.




Response to Amendment
Claim Rejections - 35 USC § 102

The rejection of claim 12 under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi et al. (US 2015/0126781 A1) is withdrawn since this claim was canceled in the amendment to the claims filed April 4, 2022.
The rejection of claim 6 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishimori et al. (US 2016/0229798 A1) is withdrawn since this claim was canceled in the amendment to the claims filed April 4, 2022.
The rejection of claim 12 under 35 U.S.C. 103 as obvious over Jang et al. (EP 2853527 A1) is withdrawn since this claim was canceled in the amendment to the claims filed April 4, 2022.

Double Patenting
The provisional rejection of claim 12 on the ground of nonstatutory double patenting as being unpatentable over claims 10-14 of copending Application No. 17/048,743 (reference application) is withdrawn since this claim was canceled in the amendment to the claims filed April 4, 2022.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7, 8, 10 and 11  have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2018/0282270 A1) in view of Kawaguchi et al. (US 2015/0126781 A1) and further in view of Agilent Technologies (“An Introduction to Gel Permeation Chromatography and Size Exclusion Chromatography’, December 2016, https:/www.agilent.com/library/primers/Pubic, pp. 1-32) and Waters Corporation (“Introduction to GPC, Columns, Distributions, Sample Prep., Calibration, What’s New’, http://www.tainstruments.com/uploads/GPC_G, 2018, pages 1-69).
Shin et al. disclose a process for preparing a polythiol composition comprising reacting a halogen compound or an alcohol compound, specifically a polyol, with thiourea to prepare a thiouronium salt solution; and adding a basic solution to the thiouronium salt solution to hydrolyze it to obtain one or more polythiol salts, which is converted to one or more polythiol compounds that may be a tri or tetra functional polythiol having the claimed formulas 1 and 2 (paragraphs 0053-0077, 0100-0101 and claims 12-13).   The hydrolysis step is carried out at a temperature of about 10 to 130°C, more specifically 30 to 80°C and a hydrolysis time of about 0.1 to 6 hours, more specifically 0.5 to 4 hours,  which encompasses or overlaps with the temperature range and reaction time disclosed in claims 5 and 11 (paragraph 0064).  The polythiols prepared have high purity and excellent color (paragraph 0072).  The polythiols may have a purity of 70% or more as required by claims 4 and 10 (paragraph 0073).   Shin et al. disclose that the polythiol may have a b* value according to the Lab color space of greater than 0 and 2 or less, which encompasses the b* value disclosed in claims 1 and 7 (paragraph 0075).
Shin et al. differ from the instant claims in that Shin et al. do not require once the basic solution is added to the hydrolysis step, a part of the reactant is collected at intervals of 5 minutes to 15 minutes to be measured by gel permeation chromatography (GPC); that the hydrolysis reaction is terminated when the area of peaks A in the graph measured by the GPC of the reactant in the hydrolysis step is 0.5% to 8% based on the total peak area and less than 8% based on an area of peak B as required by claim 1; that the hydrolysis step is terminated when an area of peak C in the graph measured by the GPC of the reactant in the hydrolysis step is 0.5% to 8% based on the total peak area and less than 10% based on an area of peak D as required by claim 7; and the claimed location of the peaks as required by claims 1 and 7.
 However, Shin et al. do recognize that there is a need to find the step that is the cause of the quality problems in the synthesis of a thioether-based polythiol (paragraph 0006).  Shin et al. also recognize that controlling the production of by-products in the polythiol will allow one to obtain an optical lens of high quality (paragraph 0012-0014, 0028, 0035-0046).  Shin et al. also recognized that gel permeation chromatography is an effective means to detect the different by-products that can be generated during the production of a polythiol (see paragraph 01188).  
Kawaguchi et al. has discovered that the controlling the reactive conditions of the hydrolysis step which includes controlling the production of by-products will allow one to obtain optical lenses having excellent quality such as color, transparency and striation (paragraphs 0005, 0016-0018, 0020-0025, 0041-0043, 0059-0070).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that one means for controlling the production of by-products in the process for making the polythiol of Shin et al. would be to control and/or monitor the formation of the desired product relative to the by-product formation in the hydrolysis step and terminate the process when the optimum product to by-product ratio has been obtained, since Shin et al. recognize that there is a need to find the step that is the cause of the quality problems in the process for synthesizing a thioether-based polythiol and Kawaguchi et al. discovered that the hydrolysis step was one cause of the quality problems in producing polythiols.  The skilled artisan would have further been motivated to monitor the ratio of desired products to by-products produced in the hydrolysis step using gel permeation chromatography, since Shin et al. recognized that gel permeation chromatography is an effective means to detect the different by-products that can be generated during the production of a polythiol.   The skilled artisan would have further been motivated to take collections of reactants at various times, which could include the claimed time intervals of 5 minutes to 15 minutes, as this would allow one to determine that the desired product is obtained and that by-product formation is being effectively suppressed in the hydrolysis step signaling that the hydrolysis process can be terminated.  The skill artisan would have further found it obvious that the peak locations of peaks A and C in the hydrolysis process of Shin et al. are within the claimed ranges, since Shin et al. carry out the hydrolysis step using the same reactants under the same temperature and times.    
Shin et al. further differ from the instant claims in that Shin et al. do not disclose the claimed gel permeation chromatography conditions.
Agilent Technologies discloses an introduction to gel permeation chromatography and size exclusion chromatography (see entire disclosure).   Agilent Technologies discloses that GPC/SEC characterizes the molecular weight distribution of polymers (see paragraph 1 under the heading Who uses GPC/SEC, what for and why on page 8).  Agilent Technologies discloses that knowledge of the molecular weight distribution is valuable information because it shows whether the end product of a production run will be able to meet the industrial specification required, which allows for expensive mistakes to be avoided (see the last paragraph on page 10).  A usual solvent used in GPC/SEC is tetrahydrofuran (see the paragraph under the heading Ovens on page 13).   The columns vary in length from 50 mm to 300 mm, and internal diameters of 4.6 to 25 mm depending on their intended use.  Particle sizes range between 3 to 20 µm and pore sizes range from 50 to 1,000,000Å. Columns are usually employed in combinations of two or three columns to improve the resolution of the system (see paragraph 1 under the heading Columns and column sets on page 14).   The properties of polymers is dependent on the molecular weight distributions and process conditions can be modified to ensure that the desired properties are obtained (see pages 18 and 19).  Thus, GPC/SEC is an ideal analytical tool for their characterization (see pages 18 and 19).   Columns are selected to suit individual applications (see paragraph 2 on page 20).  THF is a common solvent (see choosing an eluent for GPC/SEC on page 21).   Knowing the expected molecular weight of a sample helps in choosing the best column that will give optimum results (see choosing a column for GPC/SEC on page 21).    The number of columns to use and the injection volume is based upon the particle size of the columns (see setting up the GPC/SEC system on page 21).  
Waters discloses an introduction to GPC (see slides 1-69).  Waters discloses that GPC is well suited for polymer analysis providing a molecular weight distribution (see slide 3).  Waters discloses columns are put together in series to form a bank (>2) (see slide 10).  The flow rate ranges from 0.1ml/minute to 1.0ml/minute (see slide 10).   The injection volume should be no more than 100 µL per column (see slide 29).  Waters discloses the Acquity APC system, which has GPC/SEC polymer characterization with sub 2µm/sub 3µm rigid hybrid particles (see slide 55).  The Acquity APC 45 has a length of 150mm, a diameter of 4.6 mm, a pore size of 45Å (see slide 60).  It allows for increased resolution, more accurate data, faster calibration and easier monitoring of data consistency and quality, especially in low MW areas (see slides 61, 62 and 68).   It offers solvent flexibility including the use of THF (see slide 63).  
One having ordinary skill in the art would have found it obvious to carry out the gel permeation chromatography (GPC) of Shin et al. in the manner disclosed by either Agilent Technologies or Waters since these are suitable examples of GPC suitable for providing polymer analysis.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699